Citation Nr: 1220192	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral heel fractures.

2.  Entitlement to service connection for residuals of extensor tendonitis of the left foot.

3.  Entitlement to service connection for sleep apnea, as secondary to the service-connected residuals of a nasal injury, status post septoplasty.

4.  Entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of this appeal.  It appears that there might be additional private treatment records that have not been obtained.  

The Board observes that the Veteran was scheduled for a VA examination in March 2012 for the issues of service connection for residuals of bilateral stress fractures and residuals of extensor tendonitis of the left foot.  The Veteran apparently failed to report for the examination.  According to a handwritten notation on the examination request, treatment records from the VA Medical Centers (VAMCs) in Fayetteville, Missouri and Columbia, Missouri did not show any foot treatment or symptoms but did show that the Veteran received all of his treatment from a private provider.  The notation also indicates that he had spinal surgery and was now a paraplegic.  Although the March 2012 notation indicates that the Veteran was receiving private treatment, it does not appear that any additional private treatment records dated after February 2009 have been obtained.  Therefore, the Board finds that a remand is necessary to obtain any additional treatment records as such records might be pertinent to the issues on appeal.  

With regards to the Veteran's claimed foot/heel disorders, his service treatment records clearly show that he was diagnosed with bilateral stress fractures and was placed on a limited duty physical profile in April 1976.  Additionally, in May 1976, he was diagnosed with extensor tendonitis and was again placed on a limited duty physical profile through June 1976.  

Also, the Veteran has reported having a continuity of symptomatology since his in-service foot/heel injuries.  See, e.g., February 2008 claim.  According to post-service medical records the Veteran has complained of bilateral foot pain since June 2007, but a review of the record shows that no diagnosis of any definitive foot disorder has been made.  Although records beginning in April 2008 do show a diagnosis of mild degenerative changes of the joints, the evidence is not clear as to whether the Veteran has degenerative changes of his feet.  In this regard, the Board observes that the Veteran has been diagnosed with lumbar and cervical spondylosis and degenerative disc disease, which raises the suggestion that the degenerative changes referred to in the Veteran's VA treatment records apply to his spine.  However, the Board reiterates that the current evidence of record does not clarify whether or not the diagnosis of mild degenerative changes pertains to his feet.  

In this case, the evidence currently fails to show any definitive bilateral foot/heel disability.  The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the veteran currently has the disability for which benefits are being claimed. 

In light of the Veteran's documented in-service foot/heel injuries and his reports of a continuity of relevant symptomatology, as well as post-service records showing complaints of bilateral foot pain, the Board finds that a remand is necessary to obtain any additional treatment records in case they do show a confirmed diagnosis of any foot disorder.  The possibility that pertinent treatment records exist that might show a diagnosis of a disability related to the Veteran's in-service injuries and reported continuity of symptomatology necessitates a remand to obtain any additional records.

Additionally, it is not entirely clear whether the Veteran's failure to report to the March 2012 examination was related to the fact that he is a paraplegic.  In this regard, the Board observes that the Veteran was able to report for a VA examination for his service-connected nasal disability in February 2012.  Nevertheless, if the Veteran's failure to report was due to his paraplegia, since a remand is necessary to obtain additional treatment records, the Board finds that he should be afforded another opportunity to report for a VA examination to determine if he has any foot/heel disorders related to his in-service bilateral heel fractures or to the extensor tendonitis of his left foot.  

With regards to the Veteran's claim for service connection for sleep apnea, as secondary to his service-connected residuals of a nasal injury, status post septoplasty, post-service records show a diagnosis of sleep apnea in November 2008.  The Veteran has reported that his sleep is disrupted due to breathing problems resulting from his service-connected nasal disability.  See, e.g., May 2009 notice of disagreement.  The Veteran was provided a VA examination in November 2008, when the examiner opined that it was less likely as not that the Veteran's sleep apnea was caused by, or a result of, a broken nose in 1976.  However, the examiner failed to opine as to whether the Veteran's sleep apnea was aggravated by his service-connected residuals of nasal injury, status post septoplasty.  

In this regard, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Since the Veteran's contentions have indicated disrupted sleep due to his breathing problems, the possibility exists that his sleep apnea has been aggravated by his service-connected residuals of a nasal injury, status post septoplasty.  Thus, the Board finds that, because the November 2008 examiner did not address aggravation, the opinion is not adequate, and a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As for the remaining issue of a entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty, the Board finds that a remand is necessary in case any additional private medical records obtained show treatment for this disability, which would be pertinent to assigning a disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service foot/heel, sleep apnea, and nasal treatment that the Veteran has received.  The Board is particularly interested in records from any private treatment providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed foot and/or heel disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed foot or heel disorder had its clinical onset in service or is otherwise related to active duty.  In answering these questions, the examiner should address the in-service bilateral heel fractures in April 1976 and the extensor tendonitis of the Veteran's left heel in May 1976.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his diagnosed sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his sleep apnea has been aggravated (permanently worsened beyond normal progression) by the service-connected residuals of a nasal injury, status post septoplasty.  [If the Veteran is found to have sleep apnea that is aggravated by the service-connected residuals of a nasal injury, status post septoplasty, the examiner should quantify the approximate degree of aggravation.]  In answering these questions, the examiner should address the Veteran's lay statements regarding disruptive sleep due to his breathing problems.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Ensure that the examination reports comply with, and answers the questions posed in, this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

